EXHIBIT 15.9 WEST RED LAKE PROPERTY CLAIMS Tenure Expiry Date Tenure Type Size (Ha) 11077 Patented MR & SR 12.08 11078 Patented MR & SR 14.18 11079 Patented MR & SR 19.19 11080 Patented MR & SR 7.05 11081 Patented MR & SR 17.89 11082 Patented MR & SR 9.34 11083 Patented MR & SR 12.18 11104 Patented MR & SR 11.45 11105 Patented MR & SR 13.71 11106 Patented MR & SR 17.52 40860 31-Jan-08 Lease MR 16.53 40861 31-Jan-08 Lease MR 18.66 40862 31-Jan-08 Lease MR 9.41 40863 31-Jan-08 Lease MR 4.57 40864 31-Jan-08 Lease MR 12.92 40865 31-Jan-08 Lease MR 21.85 41422 30-Sep-10 Lease MR 6.43 46181 31-Jul-14 Lease MR 15.3 46182 31-Jul-14 Lease MR 12.87 46183 31-Jul-14 Lease MR 14.08 46184 31-Jul-14 Lease MR 18.53 47707 31-Jul-14 Lease MR 8.84 47708 31-Jul-14 Lease MR 17.64 49874 28-Feb-11 Lease MR 15.25 49875 28-Feb-11 Lease MR 15.62 49897 28-Feb-11 Lease MR 5.79 49898 28-Feb-11 Lease MR 9.93 49899 28-Feb-11 Lease MR 26.59 49900 28-Feb-11 Lease MR 24.05 49901 28-Feb-11 Lease MR 10.92 49902 28-Feb-11 Lease MR 12.28 49903 28-Feb-11 Lease MR 11.39 49904 28-Feb-11 Lease MR 11.77 52174 30-Nov-18 Lease MR 15.2 52175 30-Nov-18 Lease MR 13.97 53397 28-Feb-19 Lease MR 8.3 53398 28-Feb-19 Lease MR 28.55 53399 28-Feb-19 Lease MR 13.64 870130 29-Aug-07 Unpatented Claim 16 870131 29-Aug-08 Unpatented Claim 16 870132 29-Aug-07 Unpatented Claim 16 1143622 31-May-09 Unpatented Claim 16 1143623 31-May-08 Unpatented Claim 16 1143624 31-May-08 Unpatented Claim 16 1143645 31-May-08 Unpatented Claim 16 1143646 31-May-08 Unpatented Claim 16 1143647 31-May-08 Unpatented Claim 16 1184230 17-Mar-08 Unpatented Claim 32 1184316 01-Jun-09 Unpatented Claim 16 1184317 01-Jun-08 Unpatented Claim 32 1185055 04-Jun-07 Unpatented Claim 112 1234022 28-Jun-08 Unpatented Claim 48 1234029 28-Jun-09 Unpatented Claim 32 1234030 28-Jun-09 Unpatented Claim 16 1234039 28-Jun-11 Unpatented Claim 48 1234051 28-Jun-08 Unpatented Claim 32 1234081 24-Nov-09 Unpatented Claim 48 1234082 24-Nov-07 Unpatented Claim 96 1234083 24-Nov-08 Unpatented Claim 96 1234084 24-Nov-07 Unpatented Claim 224 1234140 04-Jul-08 Unpatented Claim 32 1234141 04-Jul-08 Unpatented Claim 16 1234142 04-Jul-07 Unpatented Claim 96 1234143 04-Jul-07 Unpatented Claim 240 1234144 04-Jul-07 Unpatented Claim 32 1234155 05-Oct-07 Unpatented Claim 96 1234156 05-Oct-07 Unpatented Claim 240 1234157 05-Oct-08 Unpatented Claim 96 1234170 07-Jun-08 Unpatented Claim 16 1234245 06-Jul-07 Unpatented Claim 64 1234259 21-Jun-09 Unpatented Claim 32 1234401 23-Oct-07 Unpatented Claim 16 1234402 23-Oct-07 Unpatented Claim 16 1247933 02-Jun-09 Unpatented Claim 32 1248129 16-Jul-07 Unpatented Claim 16 1248154 02-Jun-08 Unpatented Claim 48 1248169 04-Jun-08 Unpatented Claim 32 1248171 02-Jun-09 Unpatented Claim 16 1248185 09-Jun-08 Unpatented Claim 16 1248186 09-Jun-08 Unpatented Claim 16 1248187 12-Jul-08 Unpatented Claim 48 1248188 09-Jun-08 Unpatented Claim 16 1248191 07-Jul-08 Unpatented Claim 16 3004674 02-Jun-09 Unpatented Claim 32 3004676 02-Jun-08 Unpatented Claim 32 4213335 09-Jun-08 Unpatented Claim 16 4213336 09-Jun-08 Unpatented Claim 16 4213337 09-Jun-08 Unpatented Claim 16
